IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-1012-07



                        BOBBY BLAKE NEWTON, Appellant

                                             v.

                                THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE TENTH COURT OF APPEALS
                            BRAZOS COUNTY



       Per curiam.

                                        OPINION


       A jury found Appellant guilty of indecency with a child and aggravated sexual assault.

The jury assessed punishment at confinement for 20 and 60 years, respectively. The Court

of Appeals reversed the conviction based on its conclusion that extraneous offense evidence

was erroneously admitted to rebut Appellant’s defense of fabrication. Newton v. State, __
                                                                             NEWTON - 2


S.W.3d __ (Tex. App.—Waco No. 10-06-00160-CR, delivered June 13, 2007).

      The State has filed a petition for discretionary review contending that the Court of

Appeals erred. Recently, in Bass v. State,   S.W.3d    (Tex. Crim. App. Nos. PD-494-07

and PD-495-07, delivered September 10, 2008), this Court held that extraneous offense

evidence may be admitted to rebut a fabrication defense. We noted that, regardless of the

type of defense presented, extraneous offense evidence is admissible if it has relevance

beyond character conformity.

      The Court of Appeals in the instant case did not have the benefit of our opinion in

Bass. Accordingly, we grant the State’s petition for discretionary review, vacate the

judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of

our opinion in Bass.


DATE DELIVERED: January 14, 2009

PUBLISH